Case 3:17-cv-04352-MAS-TJB Document 53 Filed 07/17/20 Page 1 of 3 PageID: 289



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


RYAN MAYS,

                      Plaintiff,                        Civil Action No. 17-4352 (MAS) (TJB)

                      v.                                    MEMORANDUM ORDER

THE ALBERT M. “BO” ROBINSON
ASSESSMENT & TREATMENT
CENTER, et al.,

                      Defendants.


       THIS MATTER comes before the Court upon the Report and Recommendation (“R&R”)

of the Honorable Tonianne J. Bongiovanni, U.S.M.J., with regard to non-party William Moleins’s

(“Mr. Moleins”) failure to comply with the Court’s Orders. (R&R, ECF No. 52.) Judge

Bongiovanni certified the following facts in the R&R:

                    On August 6, 2019, Plaintiff served a subpoena personally
                      on William Moleins, requiring Mr. Moleins to appear for a
                      deposition on September 10, 2019. Docket Entry No. 44-1.

                    After Mr. Moleins failed to appear at his subpoenaed
                      deposition, Plaintiff wrote the Court requesting an Order
                      compelling Mr. Moleins’V attendance. Docket Entry No. 43.

                    On October 1, 2019, the Court entered an Order requiring
                      Mr. Moleins to appear for a deposition on November 7, 2019
                      at The Law Offices of Marshall, Dennehey, Warner,
                      Coleman & Goggin, located at 15000 Midlantic Drive, Suite
                      200, Mt. Laurel, New Jersey 08054. Docket Entry No. 45.

                    Plaintiff served a copy of the Court’s Order of October 1,
                      2019 and served an updated subpoena personally on Mr.
                      Moleins on October 9, 2019. Docket Entry No. 48-2.

                    On November 29, 2019, after Mr. Moleins, again, failed to
                      appear at his scheduled deposition, Plaintiff wrote the Court
                      requesting that Mr. Moleins be held in contempt and that
                      attorney fees be imposed against Mr. Moleins in the amount
Case 3:17-cv-04352-MAS-TJB Document 53 Filed 07/17/20 Page 2 of 3 PageID: 290



                      of $2,500.00 for counsel’s time, travel and court reporter
                      expenses. Docket Entry No. 47.

               6.     On December 10, 2019, the Court entered a Letter Order to
                      Show Cause requiring Mr. Moleins to both appear in Court
                      on January 23, 2020 to show cause why he should not be
                      held in contempt and ordered to reimburse Plaintiff’s
                      attorney fees, as well as to submit a written explanation
                      regarding his failure to appear at his subpoenaed depositions
                      no later than January 10, 2020. Docket Entry No. 49. In the
                      Letter Order to Show Cause, the Court directed the Clerk to
                      send a copy of the Order to Mr. Moleins by both regular mail
                      and certified mail, return receipt requested. There has been
                      no indication that Mr. Moleins failed to receive notice of the
                      Letter Order to Show Cause.

               7.     Mr. Moleins failed to submit the required written
                      explanation and also failed to appear at the Order to Show
                      Cause [Hearing] held on January 23, 2020.

(R&R 2–3.)

       The R&R also set forth the legal standard and ultimately recommended that the Court issue

an Order to Show Cause requiring Mr. Moleins to appear and state why he should not be held in

contempt. (See generally R&R.) The Court, having received no objections pursuant to Local Civil

Rule 72.1(c)(2), having reviewed the R&R and other documents on file in this matter, and for good

cause shown,

       IT IS on this WK day of July 2020,

       ORDERED THAT:

       1.      The R&R (ECF No. 52) is hereby ADOPTED.

       2.      Mr. Moleins must submit a written response to this Order to Show Cause by August

               11, 2020. In his response, Mr. Moleins must show cause as to why he should not

               be held in contempt of Court for failing to comply with (1) the subpoena served by

               Plaintiff on August 6, 2019; (2) the Court’s Order of October 1, 2019 (ECF No.



                                               2
Case 3:17-cv-04352-MAS-TJB Document 53 Filed 07/17/20 Page 3 of 3 PageID: 291



            45); and (3) the Court’s Letter Order to Show Cause of December 10, 2019 (ECF

            No. 49). Mr. Moleins must also show cause as to why he should not be required to

            reimburse Plaintiff’s attorney fees in the amount of $2,500.

      3.    Mr. Moleins’s written response to the Order to Show Cause must include contact

            information for the Court to schedule a Zoom conference. Failure to provide contact

            information may result in the requirement of an in-person court appearance.

      4.    Mr. Moleins must appear before the Court for an Order to Show Cause hearing via

            Zoom conference on August 18, 2020 at 11:00 a.m.

      5.    Plaintiff must serve a copy of this Order upon Mr. Moleins by July 24, 2020 and

            must e-file proof of service on Mr. Moleins by August 4, 2020.




                                                         MICHAEL AA. SHIP
                                                                      HIPP
                                                         UNITED STATES DISTRICT JUDGE




                                            3
